Citation Nr: 0206827	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  94-27 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as secondary to ionizing radiation exposure.

2.  Entitlement to service connection for a thyroid disorder, 
claimed as secondary to ionizing radiation exposure.

3.  Entitlement to a rating in excess of 10 percent prior to 
June 24, 1996, for residuals of a left knee sprain with 
degenerative joint disease, torn meniscus and left total knee 
arthroplasty.  

4.  Entitlement to a rating in excess of 60 percent 
subsequent to August 31, 1997, for residuals of a left knee 
sprain with degenerative joint disease, torn meniscus and 
left total knee arthroplasty.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Portland, Oregon 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran provided oral testimony before a Hearing Officer 
at the RO in April 1994, a transcript of which has been 
associated with the claims file.

The Board remanded this case to the RO for further 
development in July 1996 and September 1997.  The issue of 
entitlement to service connection for prostate cancer and a 
thyroid disorder, claimed as secondary to ionizing radiation 
exposure, will be the subject of the Remand portion of this 
decision.  

In November 1996 the RO awarded a 10 percent evaluation for 
service-connected residuals of a left knee sprain with 
degenerative joint disease, torn meniscus and left knee total 
arthroplasty, effective November 4, 1991.  The RO awarded a 
temporary total 100 percent evaluation under the provisions 
of 38 C.F.R. §§ 4.30, 4.71a, Diagnostic Code 5055 (2001), 
effective June 24, 1996.  The RO assigned a 30 percent 
schedular evaluation, effective September 1, 1997.  In 
January 1997 the RO continued this decision.  


In July 2000 the RO determined that the November 1996 and 
January 1997 rating decisions were clearly and unmistakably 
erroneous for not assigning an effective date of November 21, 
1990 for the award of a 10 percent evaluation for the 
service-connected left knee disability.  

In May 2001 the RO assigned a 60 percent schedular evaluation 
for the veteran's status post left total knee arthroplasty, 
effective September 1, 1997.

In November 1996 the RO denied service connection for tumors 
of the urinary tract other than the claim for service 
connection for prostate cancer.  The RO also denied 
entitlement to special monthly compensation for aid and 
attendance or on account of being housebound.  The RO 
notified the veteran of that decision by letter dated 
November 25, 1996; he did not appeal.  38 C.F.R. § 20.302 
(2001).  

The representative argues that the July 1966 rating decision 
contains clear and unmistakable error by denying a 
compensable rating for the service-connected left knee 
disability.  As this issue has been neither prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

The representative argues that the May 1992 rating decision 
contains clear and unmistakable error by denying service 
connection for a torn left posterolateral and medial meniscus 
as part of the service-connected left knee disability.  

The Board notes that in November 1996 the RO included torn 
meniscus as part of the service-connected disability.  As 
this issue has been neither prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


The representative raised an issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disability.  As this issue has been neither 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
the increased rating issues on appeal has been completed.  

2.  The probative medical evidence shows that, prior to June 
24, 1996, the veteran's left knee disability was not 
manifested by recurrent subluxation or lateral instability.

3.  The probative medical evidence shows that, prior to June 
24, 1996, a higher rating is warranted for limitation of 
motion of the left knee due to functional loss which is due 
to pain or other pathology.

4.  Since September 1, 1997, the veteran has been receiving 
the maximum schedular rating for service-connected status 
post left total knee arthroplasty.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no more, 
prior to June 24, 1996, for residuals of a left knee sprain 
with degenerative joint disease, torn meniscus and left total 
knee arthroplasty, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2001).

2.  The criteria for a rating in excess of 60 percent 
subsequent to August 31, 1997, for residuals of a status post 
left total knee arthroplasty, have not been met.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5055 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The RO granted service connection for residuals of a left 
knee sprain in January 1946.  The service medical records 
show the veteran sustained a left knee sprain in June 1944 
during combat action with the enemy.  He was treated and 
returned to duty several days later.  On physical examination 
in January 1946 at separation, the extremities were normal.  
Based on the evidence the RO assigned a noncompensable 
rating, effective January 26, 1946.  The RO later amended the 
rating decision to reflect an effective date of April 1, 
1946.  

On VA examination in June 1966, the veteran complained of 
stiffness.  Physical examination was negative except for pain 
and tenderness at the medial joint margin.  Range of motion 
was normal and there was no ligament laxity.  X-ray 
examination was negative and the diagnosis was probable mild 
degenerative changes and residuals of a left knee sprain.  

The evidence includes an October 1978 private medical 
statement that the veteran has a service-connected left knee 
injury, which suggests a medial semilunar cartridge 
derangement.  The physician recommended that he be evaluated 
for this.

Private medical treatment records dated from 1986 through 
1988 show examination and treatment for unrelated physical 
problems.  During physical examination in February 1988, the 
extremities were normal.  

VA outpatient treatment records dated from 1985 through 1989 
show examination and treatment for various physical problems.  
In July 1987 the veteran complained of pain and residual left 
leg numbness.  X-ray examination of the left knee showed no 
evidence of fracture, subluxation, significant arthritic 
change or other significant abnormality.  The impression was 
normal study.  There was no diagnosis.  

VA outpatient treatment records dated from 1990 to 1991 show 
the veteran was seen in February 1990 for various complaints, 
which included left knee pain.  The impression was 
questionable osteoarthritic knee pain and the examiner 
referred him for an orthopedic consultation.  That 
consultation occurred in March 1990, but it shows examination 
and evaluation for low back pain and not the left knee.  In 
November 1990 examination showed effusion and tenderness in 
the left knee joint.  X-ray examination showed minimal 
degenerative spurring.  The assessment was osteoarthritis.  
Similar findings were reported in December 1990.

The veteran filed his claim for increase in April 1992.  He 
included copies of VA hospitalization records dated in 
November 1991.  The examiner noted that the veteran 
complained of longstanding medial knee pain and recurrent 
locking and effusion.  On physical examination range of 
motion was 0 to 140 degrees in the left knee.  The knee was 
stable to varus and valgus stress, McMurray's test was 
negative and a Lachman's test was stable.  He had a normal 
neurovascular status in the left lower extremity and 
mechanical alignment of the knee was neutral.  X-ray 
examination showed mild degenerative joint disease.  He 
underwent left knee arthroscopy surgery.  The operative 
diagnosis was left knee osteoarthritis and possible 
degenerative left posterior medial and posterolateral 
meniscal tears.  The examiner noted Grade III to IV 
chondromalacia in the knee.  An arthroscopic irrigation and 
debridement of the meniscal tears was completed without 
complication.  

Subsequently, the RO received VA outpatient treatment records 
dated from 1991 to 1993.  The veteran complained of ongoing 
left knee pain and swelling beginning in January 1991.  
During follow-up examination in April 1991 the examiner 
diagnosed a probable medial meniscal tear.  Periodic follow-
up examinations prior to the November 1991 arthroscopy 
confirmed and continued the diagnosis.  The evidence shows he 
was doing well shortly after the surgery.  Outpatient records 
dated through March 1993 mainly show treatment for problems 
other than the left knee.  Physical examination in March 1992 
showed range of motion was 5 to 95 degrees.  X-ray 
examinations in March 1992 and September 1992 showed mild 
degenerative joint disease of the left knee.  

During that follow-up examination in September 1992, the 
veteran stated that his knee still felt better and he was 
able to walk two miles a day.  Physical examination showed 
range of motion 0 to 105 degrees with tenderness at the 
medial joint line.  The examiner stated that the veteran was 
doing fairly well with left knee osteoarthritis, but he had 
the equivalent of a 30 percent disability due to left knee 
pain.  During follow-up examination in March 1993, the 
veteran stated he was able to walk one to two miles a day 
with the use of a cane.  Physical examination showed range of 
motion was 5 to 130 degrees with tenderness at the medial 
joint line.  Ligaments were stable on examination.  The 
assessment was left knee osteoarthritis with significant 
problems ambulating.  

On VA examination in March 1993 the physician noted the in-
service history and post-service medical treatment, including 
the 1991 surgery.  The veteran was in no acute distress.  
Physical examination showed no swelling, joint deformity, 
subluxation, lateral instability, or other joint deformity.  
Range of motion of the left knee was 125 degrees of flexion 
to 180 degrees of extension.  Circumference of both knees was 
16 and 1/2 inches, bilaterally.  There was no locking, 
crepitation, swelling, or redness of the knee.  

X-ray examination showed some arthritic changes, but 
otherwise appeared normal.  The diagnosis was probable 
degenerative joint disease of the left knee.  The physician 
noted that the veteran arrived with a cane and during and 
following the examination he walked with a marked limp on his 
left leg; however, when he left the office he forgot the cane 
and it was some time later that he returned to pick it up 
without having any apparent difficulty walking.

At his April 1994 personal hearing the veteran testified that 
his left knee pain had increased over the years, and that he 
experiences locking when climbing stairs.  Transcript, 
pp. 10-12 (Aug. 1994).  He testified that he takes medication 
to relieve the knee pain.  Tr., pp. 12-13.  He testified that 
he twisted his left knee in or around 1979 while loading 
lumber at work and that he has had chronic problems since 
that time.  Tr., pp. 14-15, 18.  

In September 1994 the RO received a medical statement from a 
VA physician.  It states it is possible that the veteran 
sustained a meniscal tear during his in-service left knee 
sprain, because there are meniscal tears that are relatively 
stable that cause some symptoms, but then degenerate to a 
more unstable tear with time.  

The veteran was hospitalized at a VA facility on June 24, 
1996 with a diagnosis of left knee degenerative joint 
disease.  The record shows he had previously been scheduled 
for a left total knee arthroplasty because of increased knee 
pain with daily activities.  On admission, physical 
examination showed well healed arthroscopic scars of the left 
knee, no effusion, and range of motion was 10 to 100 degrees.  
The left knee was tender, medially, but a Lachman's test was 
negative.  There was moderate pseudolaxity to valgus stress.  
X-ray examination showed joint space narrowing in the medial 
and lateral compartments and a 5 degree valgus angulation of 
the tibia relative to the femur.  The next day he underwent a 
left total knee arthroplasty without complication.  His 
postoperative course was unremarkable and the veteran was 
scheduled for physical therapy on discharge.  

On follow-up outpatient examination in August 1996 the 
veteran reported doing well, but still having some pain.  
Range of motion was 10 to 100 degrees.  There was no effusion 
or laxity, and a Lachman's test was negative.  In September 
1996 range of motion was 10 to 95 degrees.  There was some 
effusion, but the knee was stable and without laxity.  

The veteran underwent a VA joints examination in October 
1996.  The physician reported the inservice history as well 
as post-service treatment, which included the total knee 
arthroplasty.  The veteran complained of continued left knee 
pain and periodic partial locking.  Muscle condition was 
average and toe and heel walking was satisfactory.  Range of 
motion of the left knee was 30 to 90 degrees with painful 
movement.  There was moderate joint line tenderness.  
Ligaments were typical of satisfactory total knee 
arthroplasty on the left.  The left knee had a long, well-
healed scar anteriorly, and well-healed arthroscopic scars.  
X-ray examination of the left knee showed no effusion and 
normal alignment.  The impression was total knee replacement 
in a normal position.  

The VA physician certified review of the claims folder.  The 
physician assessed the left knee as status post total knee 
arthroplasty.  He opined that the veteran's current pain and 
limitation of motion were partly related to the recent 
surgery, but this suggested that the total knee arthroplasty 
would only be fairly good.  This physician also commented 
that all the veteran's left knee difficulties were the result 
of his original injury during active service.  

VA outpatient treatment records show that in January 1997, 
range of motion was 10 to 120 degrees.  There was tenderness 
to palpation, but there was no effusion and the knee was 
stable.  In July 1997 range of motion was 5 to 118 degrees.  
There was tenderness to palpation but there was no effusion 
or laxity, and a Lachman's test was negative.  

In September 1997 the Board remanded the case to the RO for 
further development.  

The veteran underwent a VA joints examination in July 1998.  
The physician reported the inservice history as well as post-
service treatment, which included the total knee 
arthroplasty.  The veteran complained of continued left knee 
pain but denied collapsing and locking.  Muscle condition was 
average and he could perform toe and heel walking.  Range of 
motion of the left knee was 5 to 110 degrees with moderate 
painful movement.  There was mild joint line tenderness.  
Patellar and ligament function was satisfactory.  The left 
knee had a long, well-healed anterior surgical scar.  The 
assessment was status post total knee arthroplasty.  

The VA physician certified review of the claims folder.  The 
physician opined that the veteran's current pain and moderate 
limitation of motion suggested a good total knee 
arthroplasty.  The physician stated that the veteran's 
subjective symptoms represent a 20 percent decrease in left 
knee motion, and that flare-up problems account for a 15 
percent decrease in left knee motion.  He stated the flare-
ups are not severe because the veteran was able to walk 20 
minutes fairly comfortably.  

VA outpatient treatment records dated from 1998 to 2001 
generally show treatment and examination for problems other 
than the left knee.  

The veteran underwent a VA joints examination in February 
2001.  The examiner noted review of the claims folder.  The 
examiner reported a history of the prior total knee 
arthroplasty.  The veteran reported significant knee 
discomfort after walking and the need to use a cane for 
stability.  The veteran walked with a jerking motion to his 
gait favoring his left knee.   During active range of motion 
the knee extended to a full 180 degrees without 
hyperextension.  He could also flex the knee to 180 degrees.  
He had a pain response to passive flexion.  

There was a significant amount of crepitus and some popping 
associated with attempts to move the knee through the ranges 
of motion.  Valgus maneuver caused a slip of the joint 
medially associated with the arthroplastic joint and a pain 
response.  The veteran could not perform a knee bend due to a 
sense of weakness and instability.  Resisted extension of the 
knee demonstrated 4/5 muscle strength in the quadriceps 
muscles and 4/5 muscle strength in the hamstring muscle group 
on resisted flexion of the knee.  

X-ray examination showed a total knee replacement.  Bone, 
joint and prosthesis were radiographically satisfactory.  The 
assessment was painful knee prosthesis.  The examiner stated 
that despite radiographic evidence of the satisfactory bone, 
joint and prosthesis relationships, clinically the veteran 
demonstrated a general instability of the left knee 
associated with a painful joint.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2001); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2001).   

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  


However, a little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, through atrophy, for 
example. 38 C.F.R. § 4.40 (2001).

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as at least 
minimally compensable.  Id.  

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes.  Inquiry 
will be made into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
related considerations.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or mal-
aligned joints, due to healed injury, as at least minimally 
compensable, weakened movement, excess fatigability, swelling 
and pain on movement.  38 C.F.R. §§ 4.45, 4.59 (2001).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).



With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2001).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2001).  

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under Diagnostic Code 5010.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2001).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. § 4.71a.  

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).  

The Rating Schedule provides a zero percent rating when 
extension of the leg is limited to 5 degrees, 10 percent when 
extension is limited to 10 degrees, 20 percent when extension 
is limited to 15 degrees, 30 percent when extension is 
limited to 20 degrees, 40 percent when extension is limited 
to 30 degrees, and 50 percent when extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).



The Rating Schedule provides a zero percent rating for 
limitation of flexion of the leg when flexion is limited to 
60 degrees, 10 percent when flexion is limited to 45 degrees, 
20 percent when flexion is limited to 30 degrees, and 30 
percent when flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2001).  

Other impairment of the knee with recurrent subluxation or 
lateral instability warrants a 10 percent rating when slight, 
a 20 percent rating when moderate, and a 30 percent rating 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 23-97.  

When a knee disorder is already rated under Diagnostic Code 
5257, the veteran must also have limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261 in order to 
obtain a separate rating for arthritis.  

If the veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97.  Precedent opinions of the General Counsel 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

The Rating Schedule provides a 100 percent evaluation for a 
period of one year following prosthetic implantation of a 
knee joint.  Thereafter, where there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity, a 60 percent evaluation is warranted.  
Where there is intermediate degrees of residual weakness, 
pain or limitation of motion, the disability is rated by 
analogy to Diagnostic Codes 5256, 5261 or 5262, with a 
minimum evaluation of 30 percent to be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2001).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Analysis
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  38 C.F.R. § 3.159 
(2001).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim for increased ratings.  The veteran was given further 
notice of what was required to substantiate his claim in 
rating decisions, the Statement of the Case, the Supplemental 
Statements of the Case, and associated correspondence.  

That is, he was provided with notice of the laws and 
regulations pertaining to increased ratings, as well as a 
rationale explaining how the RO evaluated his disability.  
The decisions also provided reasonable notice of his 
appellate rights.  Therefore, the duty to notify has been 
satisfied.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2001).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  

The veteran has also submitted evidence in support of his 
claim.  The evidence includes statements of the veteran in 
support of his claim and a transcript of his personal hearing 
testimony.  

Therefore, the duty to assist has been satisfied.  
38 U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) 
(2001).  

Additionally, the substantially complete application for 
benefits indicates that there is no further assistance 
necessary on the issues since either the dispositive facts 
are already of record or the evidence already obtained does 
not substantiate the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
Supp. 2001); 38 C.F.R. § 3.159(d) (2001).  

A remand for additional development would serve no useful 
purpose and would only impose unnecessary burdens on VA and 
the veteran.  Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the RO most recently considered the veteran's claim 
under this new law and cited to it in its most recent 
Supplemental Statement of the Case issued in June 2001.  

As set forth above, VA has already met all obligations to him 
under this new law.  Moreover, he has had the opportunity to 
submit evidence and argument on the issues, and has done so.  


Increased Ratings

Prior to June 24, 1996, the RO rated the veteran's left knee 
disability as 10 percent disabling based on Diagnostic Code 
5299-5257.  This rating was made by analogy and is predicated 
on degrees of recurrent subluxation or lateral instability of 
the knee.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5257.  
The next higher rating (20 percent) requires moderate 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

While the veteran has testified that he uses a cane for 
stability, VA examinations have not documented any 
instability in the left knee.  During the November 1991 
hospitalization, physical examination prior to the 
arthroscopy showed the knee was stable to varus and valgus 
stress, McMurray's test was negative and a Lachman's test was 
stable.  This also showed that the mechanical alignment of 
the knee was neutral.  During follow-up examination in March 
1993, the ligaments were stable on examination.  During the 
March 1993 VA examination the left knee showed no swelling, 
joint deformity, subluxation, lateral instability, or other 
joint deformity.  In fact, the physician noted that the 
veteran arrived with a cane and during and following the 
examination he walked with a marked limp on his left leg; 
however, when he left the office he forgot the cane and it 
was some time later that he returned to pick it up without 
having any apparent difficulty walking.  These examinations 
have specifically found no evidence of instability, and there 
is no other medical evidence indicating otherwise.  This 
constitutes persuasive evidence that, prior to June 24, 1996, 
a compensable rating under Diagnostic Code 5257 is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In the present case the appropriate Diagnostic Code in 
evaluating the left knee disability prior to June 24, 1996 is 
Diagnostic Code 5010.  

The service medical records show that the original injury for 
which he is currently being compensated is the result of 
trauma, i.e., the left knee sprain sustained in June 1944.  
The medical findings prior to June 24, 1996 also establish 
left knee arthritis, which has been repeatedly confirmed by 
x-ray examination.  As early as the VA examination in June 
1966 the diagnosis included probable mild degenerative 
changes as part of the residuals of his left knee sprain.  X-
ray examination during the November 1991 hospitalization 
showed mild degenerative joint disease.  X-ray examinations 
in March 1992 and September 1992 also showed mild 
degenerative joint disease of the left knee.  

Since the veteran's left knee traumatic arthritis is 
confirmed by x-ray examination, his disability is 
appropriately rated as degenerative arthritis under 
Diagnostic Code 5010.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Consequently, the degenerative arthritis is rated on 
the basis of limitation of motion under Diagnostic Codes 5260 
and 5261.  The Board notes that the evidence does not show 
left knee ankylosis; therefore, his disability would not be 
rated under Diagnostic Code 5256.  

Under Diagnostic Code 5260, the next higher rating (20 
percent) requires that flexion be limited to 30 degrees.  
Under Diagnostic Code 5261, the next higher rating (20 
percent) requires that extension be limited to 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

There have been multiple range of motion tests conducted 
during VA medical examination and treatment prior to June 24, 
1996.  During the November 1991 VA hospitalization, range of 
motion was 0 to 140 degrees in the left knee.  Outpatient 
physical examination in March 1992 showed range of motion was 
5 to 95 degrees.  

In September 1992, physical examination showed range of 
motion was 0 to 105 degrees.  In March 1993, physical 
examination showed range of motion was 5 to 130 degrees.  
During VA examination in March 1993, range of motion of the 
left knee was 125 degrees of flexion to 180 degrees of 
extension.  

Aside from the March 1992 range of motion findings, the 
medical evidence has uniformly established that flexion and 
extension of the left knee are not limited to the degree 
noted above that would warrant a 20 percent evaluation for 
either limitation of extension or flexion.  The March 1992 
findings are not as probative as the remaining findings, 
because these ranges of motion were obtained shortly after 
the November 1991 arthroscopic surgery at a time when the 
veteran had not yet fully recovered.  However, even accepting 
the March 1992 findings as the probative evidence, these 
range of motion findings would establish no more than a 
limitation of flexion to 45 degrees, which meets the 
requirements for a 10 percent rating but not a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

Such findings persuasively demonstrate that a higher rating 
based on loss of motion is not warranted.  In fact, except 
for the March 1992 findings, the remaining range of motion 
findings do not even meet the requirement for a 10 percent 
evaluation based on limitation of flexion or extension.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The Board is of the opinion that a higher rating, pursuant to 
38 C.F.R. §§ 4.40, 4.45, and DeLuca, based on additional 
functional loss due to pain and/or other pathology is 
warranted.  Although it has been determined that the 
limitations of the left knee do not meet the requirements of 
20 percent evaluation under Diagnostic Codes 5260, and 5261 
alone, the Board finds that a 20 percent evaluation is 
warranted when accounting for additional functional loss due 
to pain shown on examination.  

As early as November 1991 the veteran has complained of 
longstanding medial knee pain and recurrent locking and 
effusion.  Although physical examination was normal at that 
time, arthroscopic investigation disclosed possible 
degenerative left posterior medial and posterolateral 
meniscal tears as well as Grade III to IV chondromalacia in 
the knee.  The remaining medical evidence confirmed the 
presence of meniscal tearing and attributes this to the 
veteran's original knee sprain.  The examiner who performed 
the September 1992 follow-up examination stated that the 
veteran was doing fairly well with left knee osteoarthritis, 
but he had the equivalent of a 30 percent disability due to 
left knee pain.  

The September 1994 medical statement from the VA physician 
supports the finding that the veteran had a meniscal tear at 
that time, which was causing his symptoms.

On the other hand, there is also evidence that the veteran is 
exaggerating the severity of his symptoms.  For example, 
during the VA examination in March 1993, he was in no acute 
distress.  Physical examination showed no swelling, joint 
deformity, subluxation, lateral instability, or other joint 
deformity.  Circumference of both knees was 16 and 1/2 
inches, bilaterally.  There was no locking, crepitation, 
swelling, or redness of the knee.  The physician noted that 
the veteran arrived with a cane and during and following the 
examination he walked with a marked limp on his left leg; 
however, when he left the office he forgot the cane and it 
was some time later that he returned to pick it up without 
having any apparent difficulty walking.  

When the positive and negative evidence is weighed on whether 
there is additional functional loss caused by pain and other 
pathology, the Board finds the evidence is evenly balanced 
and the benefit of the doubt in favor of the veteran is 
applicable.  38 U.S.C.A. § 5107.  

Therefore, a higher rating based on functional loss due to 
pain or other pathology is warranted.  38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.  

The Board notes that the probative evidence does not 
establish ankylosis of the left knee; nonunion or malunion of 
the tibia and fibula; cartilage, semilunar, dislocated, with 
frequent episodes of locking, pain, and effusion; cartilage, 
semilunar, removal of; or genu recurvatum as part and parcel 
of his service-connected disability.  Service connection has 
not otherwise been granted in this regard.  Therefore, 
Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 are not for 
application in this decision.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5259, 5262, 5263.  

For these reasons the Board finds that the probative medical 
evidence shows that, prior to June 24, 1996, the veteran's 
left knee disability was not manifested by recurrent 
subluxation or lateral instability.  

The Board also finds that the probative medical evidence 
shows that, prior to June 24, 1996, a higher rating is 
warranted for limitation of motion of the left knee due to 
functional loss which is due to pain.  The Board concludes 
that the criteria for a rating of 20 percent, but no more, 
prior to June 24, 1996, for residuals of a left knee sprain 
with degenerative joint disease, torn meniscus and left total 
knee arthroplasty, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001);  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2001).

In November 1996 the RO awarded a temporary total 100 percent 
evaluation under the provisions of 38 C.F.R. §§ 4.30, 4.71a, 
Diagnostic Code 5055 (2001), effective June 24, 1996.  The RO 
assigned a 30 percent schedular evaluation, effective 
September 1, 1997.  In May 2001 the RO assigned a 60 percent 
schedular evaluation for the veteran's status post left total 
knee arthroplasty, effective September 1, 1997.

The proper Diagnostic Code for evaluating the veteran's 
disability currently is Diagnostic Code 5055 since this is 
specifically designed to assess residual disability from 
status post total knee replacement.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  Therefore, Diagnostic Codes 5256, 
5257, 5258, 5259, 5260, 5261, 5262, and 5263 are not for 
application in this decision.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-5263.  

The veteran underwent a left total knee arthroplasty during 
the June 1996 VA hospitalization.  This was performed without 
complication.  His postoperative course was unremarkable and 
he underwent physical therapy on discharge.  

The remaining medical evidence dated from August 1996 through 
February 2001 shows the veteran continued to experience pain 
in his left knee.  The physician who conducted the October 
1996 VA joints examination stated that, although the total 
knee replacement was in a normal position, the veteran's 
current pain and limitation of motion were partly related to 
the recent surgery, and this suggested that the total knee 
arthroplasty would only be fairly good.  



The physician who conducted the July 1998 VA joints 
examination stated that the veteran's current pain and 
moderate limitation of motion suggested a good total knee 
arthroplasty.  The physician stated that his subjective 
symptoms represent a 20 percent decrease in left knee motion 
and that flare-up problems account for a 15 percent decrease 
in left knee motion.  The examiner who conducted the February 
2001 VA joints examination stated that, despite radiographic 
evidence of the satisfactory bone, joint and prosthesis 
relationships, clinically the veteran demonstrated a general 
instability of the left knee associated with a painful joint.  

These clinical finding are consistent with chronic residuals 
from the total knee arthroplasty, which consists of severe 
painful motion or weakness in the lower left extremity.  
38 C.F.R. § 4.71a, Diagnostic Code 5055.  

The 60 percent evaluation represents the maximum schedular 
rating for residuals of a total knee replacement.  The Board 
also notes that a higher rating is not available under any of 
the remaining Diagnostic Codes pertaining to the knee and 
leg.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 
Esteban v. Brown, 6 Vet. App. 259 (1998).  

The Board has also considered whether a separate, additional 
rating may be assigned for the veteran's postoperative 
surgical scar.  In this case, the evidence shows that the 
residual scar from the June 1996 total knee arthroplasty is 
not poorly nourished with repeated ulceration, tender and 
painful on objective demonstration, or otherwise causes 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (2001); Esteban v. Brown, 6 Vet. App. 259 
(1998).  

In the case at hand, while the record shows that the veteran 
has a residual anterior scar on his left knee, VA joints 
examinations in October 1996, July 1998 and February 2001 VA 
joints examination have consistently described it as a long, 
well-healed anterior surgical scar.  Moreover, the veteran 
has never been documented as either describing or having a 
scar that is painful.  Therefore, a separate rating for the 
scar is not warranted.  Id.  

For these reasons the Board finds that since September 1, 
1997, the veteran has been receiving the maximum schedular 
rating for service-connected status post left total knee 
arthroplasty.  The Board concludes that the criteria for a 
rating in excess of 60 percent subsequent to August 31, 1997, 
for residuals of a status post left total knee arthroplasty, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001);  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5055 (2001).

Extraschedular Consideration

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is 
warranted.  In exceptional cases where evaluations provided 
by the Rating Schedule are found to be inadequate, an extra-
schedular evaluation may be assigned which is commensurate 
with the veteran's average earning capacity impairment due to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2001).  The RO has determined that referral for 
extraschedular consideration is not warranted.  

The Court has held that the Board must only address referral 
under § 3.321(b)(1) when exceptional or unusual circumstances 
are present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board is of the opinion that the veteran has not 
submitted evidence indicating that his left knee disability 
affects employability in ways not contemplated by the Rating 
Schedule, whose percentage ratings represent the average 
impairment in earning capacity.  38 C.F.R. § 4.1.  The 
evidence shows the veteran is retired and he does not contend 
that his left knee disability has recently impaired his 
ability to perform employment-related tasks.  

The mere assertion that a disability interferes with 
employment or renders a veteran unemployable does not 
automatically raise or implicate the assertion that the 
regular schedular standards are not adequate and therefore 
require consideration of section 3.321(b)(1).  See VAOPGCPREC 
6-96.  

The Board also finds that the evidence does not show there 
have been frequent periods of hospitalization due to the 
veteran's left knee disability.  The veteran underwent 
arthroscopic surgery in November 1991, for which he remained 
hospitalized for several days.  He was also hospitalized for 
two weeks in June 1996 for the left total knee replacement.  
Both hospitalization periods were for the specific purpose of 
evaluating his symptoms and to perform corrective surgery to 
alleviate his symptoms.  Apart from these two 
hospitalizations the veteran has not been hospitalized on 
account of his left knee disability.  The Board finds that 
the evidence does not show frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to an increased rating of 20 percent, but no 
more, prior to June 24, 1996, for residuals of a left knee 
sprain with degenerative joint disease, torn meniscus and 
left total knee arthroplasty, is granted.  

Entitlement to a rating in excess of 60 percent subsequent to 
August 31, 1997, for residuals of a left knee sprain with 
degenerative joint disease, torn meniscus and left total knee 
arthroplasty, is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 1991 
& Supp. 2001); 38 C.F.R. § 3.309(d) (2001).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (2001).  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) (2001) 
when it is established that the disease diagnosed after 
discharge was otherwise incurred during active service, 
including as a result of exposure to radiation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  38 C.F.R. 
§ 3.311 essentially states that, in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended that the disease resulted 
from radiation exposure, a dose assessment will be made.  

The regulation provides a list of recognized radiogenic 
diseases in 38 C.F.R. § 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  In addition, 38 C.F.R. § 3.311(b)(4) provides 
that, even if the claimed disease is not one that is already 
recognized as radiogenic under 38 C.F.R. § 3.311(b)(2), the 
claim will still be considered, or developed, pursuant to 
38 C.F.R. § 3.311 if the veteran cites or submits competent 
scientific or medical evidence that the claimed disease is 
radiogenic.

When a claim is forwarded for review pursuant to 38 C.F.R. 
§ 3.311(b)(1), the Under Secretary for Benefits shall 
consider the claim with reference to the factors specified in 
38 C.F.R. § 3.311(e) and may request an advisory medical 
opinion from the Under Secretary for Health.  If after such 
consideration the Under Secretary for Benefits is convinced 
sound scientific and medical evidence supports the conclusion 
it is at least as likely as not the veteran's disease 
resulted from exposure to radiation in service, the Under 
Secretary for Benefits shall so inform the RO in writing.  
The Under Secretary for Benefits shall set forth the 
rationale for this conclusion, including an evaluation of the 
claim under the applicable factors specified in 38 C.F.R. 
§ 3.311(e).  38 C.F.R. § 3.311(c)(1).  

If the Under Secretary for Benefits determines there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the Under Secretary for 
Benefits shall so inform the RO of jurisdiction in writing, 
setting forth the rationale for this conclusion.  38 C.F.R. 
§ 3.311(c)(1).

If the Under Secretary for Benefits, after considering any 
opinion of the Under Secretary for Health, is unable to 
conclude whether it is at least as likely as not, or that 
there is no reasonable possibility, the veteran's disease 
resulted from radiation exposure in service, the Under 
Secretary for Benefits shall refer the matter to an outside 
consultant in accordance with 38 C.F.R. § 3.311(d).  
38 C.F.R. § 3.311(c)(2).  

The veteran seeks service connection for prostate cancer and 
hypothyroidism, which he claims developed secondary to 
ionizing radiation exposure during World War II.  

In February 1998 the Defense Special Weapons Agency reported 
that the veteran was a member of the American occupation 
forces in Japan following World War II.  He was present in 
the Nagasaki area from September 23, 1945 to October 9, 1945.  
The agency determined that the veteran was exposed to 
radiation, but found that the maximum possible radiation dose 
received by an individual present at either Hiroshima or 
Nagasaki for the full duration of the occupation, using all 
"worst case" assumptions, was less than one rem.  It went 
on to find that it was probable that the great majority of 
servicemen assigned to the Hiroshima and Nagasaki occupation 
forces received no radiation exposure whatsoever, and that 
the highest dose received by anyone was "a few tens of 
millirem."

During a VA medical examination in December 1989, the veteran 
reported that he had had considerable exposure to radiation 
during three months in the Nagasaki area beginning in 
September 1945.  The VA physician stated that the veteran had 
hypothyroidism and prostatic hypertrophy, which may be due to 
the radiation.

In January 2001 the Chief Public Health and Environmental 
Hazards Officer (hereinafter, Under Secretary for Health 
(USH)) noted that the sensitivity of the prostate to 
radiation carcinogenesis appeared to be relatively low and 
not clearly established, citing two medical treatises in 
support of this finding.  The USH noted that radiation damage 
to the thyroid, other than neoplastic transformation, which 
resulted in hypothyroidism, would be an example of a 
deterministic effect.  

The USH stated that the probability of causing harm in most 
healthy individuals at doses of less than 10 rem as a result 
of deterministic effects is close to zero, citing one medical 
treatise in support of this finding.  The USH also noted 
that, although hypothyroidism can occur following high dose 
radiation and occasionally following x-ray therapy doses as 
low as 1000 rads, there is little evidence for hypothyroidism 
after radiation doses of about 2-10 rads of Iodine-131 dose 
to the thyroid.  The USH again cited medical treatises in 
support of these findings.  Based on this, as well as the 
dose estimate of less than one rem, the USH concluded that it 
is unlikely that the veteran's prostate cancer or 
hypothyroidism can be attributed to exposure to ionizing 
radiation in service.  

In January 2001 the Director of Compensation and Pension 
Services (hereinafter, Under Secretary for Benefits (USB)), 
specifically referred to the USH's opinion, as well the 
evidence used in reaching that conclusion.  The USB 
summarized that the USH determined that it is unlikely that 
the veteran's prostate cancer or hypothyroidism can be 
attributed to exposure to ionizing radiation in service.  

Although the USB appropriately requested an advisory opinion 
from the USH, the USB failed to correctly complete the 
procedural requirements listed in 38 C.F.R. § 3.311(c)(1), 
(2).  The USB merely adopted the finding of the USH that it 
is unlikely that the veteran's prostate cancer or 
hypothyroidism can be attributed to exposure to ionizing 
radiation in service.  The USB did not make an independent 
determination whether it is at least as likely as not the 
veteran's disease resulted from exposure to radiation in 
service, or whether there is no reasonable possibility the 
veteran's disease resulted from radiation exposure in 
service.  The USB also did not set forth the rationale for 
such a conclusion, including an evaluation of the claim under 
the applicable factors specified in 38 C.F.R. § 3.311(e), or 
address the December 1989 VA physician's finding that the 
veteran had hypothyroidism and prostatic hypertrophy, which 
may be due to radiation exposure during service.  

Consequently, additional development is required to satisfy 
the duty to assist since the record does not contain 
sufficient evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 38 C.F.R. 
§ 3.159(c)(4) (2002).  

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
67 Fed. Reg. 3,009 (January 23, 2002) (to be codified as 
amended at 38 C.F.R. § 19.9).  There are still actions, 
however, that must be accomplished at the RO level because 
the required action takes place there or because current law 
requires it.  In this case, the radiation exposure claims 
must be remanded since the RO initiated the development with 
application of governing criteria, but did not complete it.  
See Chairman's Memorandum 01-02-01 (2002).

On remand, the RO should consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  38 C.F.R. 
§ 3.159 (2002).  

Under the circumstances the case is REMANDED for the 
following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of the claimed disabilities at issue on 
appeal.  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001); 
38 C.F.R. § 3.159(c) (2002).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
hospitalization and treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A § 5103A(b)(2) 
(West Supp. 2001); 38 C.F.R. § 3.159(e) 
(2002).  

3.  In accordance with 38 C.F.R. 
§ 3.311(b)(1), the USB shall consider the 
claim with reference to the factors 
specified in 38 C.F.R. § 3.311(e) and 
again consider the medical evidence 
already of record, including the January 
2001 advisory medical opinion from the 
USH or request an additional advisory 
medical opinion from the USH.  The USB 
should complete the procedural 
requirements listed in 38 C.F.R. 
§ 3.311(c), including whether it is at 
least as likely as not the veteran's 
disease resulted from exposure to 
radiation in service, and/or whether 
there is no reasonable possibility the 
veteran's disease resulted from radiation 
exposure in service.  The USB should set 
forth the rationale for any conclusions, 
which should include a discussion of the 
December 1989 VA physician's finding that 
the veteran had hypothyroidism and 
prostatic hypertrophy, which may be due 
to radiation exposure during service.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested evidence and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act, 
(38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)), are fully 
complied with and satisfied.  38 C.F.R. 
§ 3.159 (2002).  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
claim of service connection for prostate 
cancer and hypothyroidism as secondary to 
ionizing radiation exposure.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



